 1   PARKER IBRAHIM & BERG LLP
     BRYANT S. DELGADILLO (CA Bar No. 208361)
 2   bryant.delgadillo@piblaw.com
     MATTHEW S. HENDERSON (CA Bar No. 274252)
 3   matthew.henderson@piblaw.com                                      JS-6
     695 Town Center Drive, 16th Floor
 4   Costa Mesa, California 92626
     Tel: (714) 361-9550
 5   Fax: (714) 784-4190
 6   Attorneys for Defendant
     JPMORGAN CHASE BANK, N.A. (erroneously
 7   sued as “JPMorgan Chase Bank, N.A., dba Chase
     Home Finance LLC, formerly doing business as
 8   Washington Mutual Bank, JPMorgan Chase & Co.”)
 9
                                   UNITED STATES DISTRICT COURT
10
                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12   NATHAN G. DANIEL, individually                    CASE NO.: 2:20-cv-06644-RGK-JEM
     NATHAN G. DANIEL as Trustee for THE
13   JUSTICE LEAGUE, L.T.,                             Assigned For All Purposes To:
14                    Plaintiff,                       Hon. R. Gary Klausner
15   v.                                                [PROPOSED] ORDER GRANTING
                                                       JOINT STIPULATION OF
16   JPMORGAN CHASE BANK, N.A. dba                     DISMISSAL WITH PREJUDICE
     CHASE HOME FINANCE LLC, formerly
17   doing business as WASHINGTON
     MUTUAL BANK; and DOES 1 through
18   100, inclusive
19                    Defendant(s).
20
21                                                     TRIAL DATE:   August 3, 2021
                                                       ACTION FILED: June 5, 2020
22                                                     REMOVED:      July 24, 2020
23
24
25
26
27
28

                                                   1
                [PROPOSED] ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
     74318701
 1         The court, having read and considered the Joint Stipulation of Dismissal With
 2   Prejudice (“Stipulation”), by and between plaintiff Nathan Daniel, individually and as
 3   trustee for the Justice League, L.T. (collectively, “Plaintiff”) and defendant JPMorgan
 4   Chase Bank, N.A. (erroneously sued as “JPMorgan Chase Bank, N.A., dba Chase
 5   Home Finance LLC, formerly doing business as Washington Mutual Bank, JPMorgan
 6   Chase & Co.”) (“Chase”) (collectively, the “Parties”), and good cause appearing
 7   therefor,
 8
 9         IT IS HEREBY ORDERED THAT:
10         1.    The Stipulation is approved in its entirety;
11         2.    Chase is dismissed from this action with prejudice;
12         3.    The action is hereby dismissed and closed; and
13         4.    Each party will bear his or its own costs and attorneys’ fees.
14
15         IT IS SO ORDERED.
16
17
18          July 9
     DATE: ____________, 2021              __________________________________
                                           Hon. R. Gary Klausner
19                                         United States District Court Judge
20
21
22
23
24
25
26
27
28

                                                2
          [PROPOSED] ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
